DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
 
Response to Arguments
In response to object to the specification, the specification objection has been withdrawn in light of correcting the abstract.

In response to 35 USC 103, Applicant disclosed that Toll fails to teach “distributed random oracle”. 
Examiner respectfully disagree. Toll discloses “Computer nodes of the distributed system then maintain the blockchain and validate each new block (along with the transactions contained in the corresponding block) [0016]. Each node may attempt to "mine" a solution to the hash of a block or a transaction. Hashes (also referred to herein as " hash functions," "cryptographic hash functions," and the like) include functions that map an initial input data set to an output data set. The input value for the hash function is supplemented with some additional random data. For example, an input value of "blockchain" for a hash function may include addition random data such as three random characters [0072]. The proof of work process (e.g., the hash operation process) that is performed may include finding an input hash value (i.e., the block) that results in an output hash value that meets a given condition. As the data related to the blockchain transactions in the block are fixed, miners (e.g., computer nodes that all or part of the blockchain) modify the nonce value that is included as part of the block being validated until the output value of the hash function meets the given condition [0073]”. This shows that each node contains the hash functions (more than one random oracle, random oracles are hash function). Here every node is distributed, since the nodes are in a distributed system.
Dependent claims 2-10, 12, 14 falls together accordingly since they do not cure the deficiencies in claims, 1, 11 and 16.

In response to 35 USC 103, Applicant disclosed the Micali reference is merely a ransom oracle function that executes independently in multiple entities, rather that individual random oracles “cooperate with each other” (claim 1) or “cooperate with one another” (claim 11).
The examiner respectfully disagrees. Micali does teach individual random oracles that cooperate with each other.  Micali discloses “model H as a random oracle, essentially a function mapping each possible string s to a randomly and independently selected (and then fixed) binary string, H(s), of the chosen length [0093]. First, a leader for round r, .sup.r, is selected. Then, propagates his own candidate block. Finally, the users reach agreement on the block they actually receive from. Because, whenever is honest, Perfect Correctness and Completeness 1 both hold, Algorand' ensures that is honest with probability close to h [0255]. Using random oracle to select leader [0257]. The leader is defined to be the potential leader whose hashed credential is smaller that the hashed credential of all other potential leader [0262].  (a) in the last step of the BA protocol, there will be at least given number of honest players to digitally sign the new block B.sup.r, (b) only one block per round may have the necessary number of signatures, and (c) the used BA protocol has (at each step) the required 2/3 honest majority  [0273]. Micali further discloses that each player has a random oracle used in the mining the candidate block, the random oracles are distributed on the players and cooperate to mine the next block in the blockchain [0278—282]”. Micali shows a “distributed random oracle”. Every player has a random oracle used in the mining the candidate block. The random oracle is in cooperating with other players, since the random oracle are distributed to the players. Every player generates a trusted random number. The player uses the random oracle to produce a trusted random number.
Dependent claims 2-10, 12, 14 falls together accordingly since they do not cure the deficiencies in claims, 1, 11 and 16.

In response to 35 USC 103, filed 02/09/2022, to independent claims 1, 11 and 16 and their respective dependent claims, regarding limitations “configuring a set of computing elements to receive and process messages into a blockchain, wherein a message is associated with a transaction included in the blockchain, the computing elements organized as a set of computing nodes; associating ordered segments of the block within respective computing nodes, wherein a segment of the block comprises a set of one or more transactions that are unique to the segment; and processing the block into the blockchain using the ordered segments”.
	
Applicant’s argument have been considered but are moot, because the newly recited amendment does not rely on the newly recited reference being applied to the prior rejection of record or any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Toll et al. (US 20170230189 hereinafter as Toll) in view of Duan et al. (US 20190149600) and in further view of Micali et al. (US 20190147438 hereinafter Micali).

Re. claim 1, Toll discloses a method, comprising: configuring a set of random oracle processes as a distributed random oracle (Toll discloses Computer nodes of the distributed system then maintain the blockchain and validate each new block (along with the transactions contained in the corresponding block) [0016]. Each node may attempt to "mine" a solution to the hash of a block or a transaction. Hashes (also referred to herein as " hash functions," "cryptographic hash functions," and the like) include functions that map an initial input data set to an output data set. The input value for the hash function is supplemented with some additional random data. For example, an input value of "blockchain" for a hash function may include addition random data such as three random characters [0072]. The proof of work process (e.g., the hash operation process) that is performed may include finding an input hash value (i.e., the block) that results in an output hash value that meets a given condition. As the data related to the blockchain transactions in the block are fixed, miners (e.g., computer nodes that all or part of the blockchain) modify the nonce value that is included as part of the block being validated until the output value of the hash function meets the given condition [0073] (Each node contains the hash functions (more than one) or “random oracles” , where the nodes are in distributed system)),for a given block to be added to the blockchain (Toll discloses In order to validate a new block into the blockchain (or one transaction), the proof of work process (e.g., the hash operation process) that is performed may include finding an input hash value (i.e., the block) that results in an output hash value that meets a given condition [0073]), and wherein each such random oracle process has associated therewith a trusted computing element, the trusted computing element securing a private key (Toll discloses to address such concerns, the techniques used herein may use a trusted oracle technique where the blockchain (or more particularly the smart contracts on the blockchain) only trust events (e.g., blockchain transactions) from a “trusted” source (e.g., the CHC system 100 or another computer system or source). The smart contract may thus have additional programmatic logic to only accept events if such events have been signed by the private key of the CHC system [0037] (trusted oracle only trusts events from a trusted source (CHC) or “trusted computing element”, where the CHC has the private key)). 
Although Toll discloses transaction included a form of a message in a blockchain. Yet, Toll does not explicitly teach but Duan teaches configuring a set of computing elements to receive and process messages into a blockchain, wherein a message is associated with a transaction included in the blockchain (Duan teaches one or more of identifying a plurality of partitions associated with a blockchain, identifying a new transaction to be committed to the blockchain, determining a partition code assigned to the new transaction, and committing the new transaction to one of the plurality of partitions associated with the partition code [0004]. a system messaging diagram for processing partition creation and transaction assignment. A new transaction with a partition code 322 may be received subsequent to the partitioning and the transaction is then assigned to the correct partition 324 via the partition service 320 [0025-0026] Figs 1, 3 and 4a), the computing elements organized as a set of computing nodes (Duan teaches configuration 100 demonstrates a set of peers 112 114 116 [0020] Fig. 1); associating ordered segments of the block within respective computing nodes, wherein a segment of the block comprises a set of one or more transactions that are unique to the segment (Duan teaches the blockchain ledger may be divided into multiple partitions. Every transaction received after a partitioning occurs may be dispatched to one specific partition based on a partition code assigned to that transaction. Also, the partition may be assigned based on the content of the transaction, identifiers associated with transaction parties, such as any one or more of the transaction parties [0017]); and processing the block into the blockchain using the ordered segments (Duan teaches the blockchain can processes five transactions at the same time, with each partition processing one transaction at a time, which enables parallel processing operations (i.e., processing multiple transactions at the same time) or one transaction per partition at any given time [0017]. receiving the new transaction at one or more of the plurality of peer nodes, extracting the partition code from the new transaction via a partition switcher module, and forwarding the new transaction to the assigned partition for commitment in the blockchain [0026]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Toll to include configuring a set of computing elements to receive and process messages into a blockchain, wherein a message is associated with a transaction included in the blockchain, the computing elements organized as a set of computing nodes; associating ordered segments of the block within respective computing nodes, wherein a segment of the block comprises a set of one or more transactions that are unique to the segment; and processing the block into the blockchain using the ordered segments as disclosed by Duan. One of ordinary skill in the art would have been motivated for the purpose of provide virtual separation of blockchain information into separate partitions of the blockchain ledger, enhance the scalability of a blockchain and increase the capacity of transaction processing (Duan [0016-0017]).
Although the combination of Toll-Duan teach a trusted oracle and a set of random oracle, the combination of Toll-Duan do not explicitly teach but Micali teaches wherein the random oracle processes are configured across the set of computing elements and cooperate with each other in a mining round to generate authentic trusted random numbers (Micali teaches model H as a random oracle, essentially a function mapping each possible string s to a randomly and independently selected (and then fixed) binary string, H(s), of the chosen length (interpreted as random oracle that generates random number) [0093]. First, a leader for round r, .sup.r, is selected. Then, propagates his own candidate block. Finally, the users reach agreement on the block they actually receive from. Because, whenever is honest, Perfect Correctness and Completeness 1 both hold, Algorand' ensures that is honest with probability close to h [0255]. Using random oracle to select leader [0257]. The leader is defined to be the potential leader whose hashed credential is smaller that the hashed credential of all other potential leader [0262].  (a) in the last step of the BA protocol, there will be at least given number of honest players to digitally sign the new block B.sup.r, (b) only one block per round may have the necessary number of signatures, and (c) the used BA protocol has (at each step) the required 2/3 honest majority (each other mine generates a trusted random numbers) [0273]. Micali further discloses that each player (miner) I has a random oracle used in the mining the candidate block, the random oracles are distributed on the players and cooperate to mine the next block in the blockchain, form a distributed random oracle [0278—282]); wherein during processing of the given block computing elements provide mining proofs in the mining round using the cooperating random oracle processes configured as the distributed random oracle (Micali teaches Verifier Selection Each step s>1 of round r is executed by a small set of verifiers, SV.sup.r,s. Again, each verifier i .di-elect cons. SV.sup.r,s is randomly selected among the users already in the system k rounds before r, and again via the special quantity Q.sup.r-1. [0264]. Micali further discloses that each player (miner) I has a random oracle used in the mining the candidate block, the random oracles are distributed on the players and cooperate to mine the next block in the blockchain, form a distributed random oracle [0278—282]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Toll-Duan to include wherein the random oracle processes are configured across the set of computing elements and cooperate with each other in a mining round to generate authentic trusted random numbers; wherein during processing of the given block computing elements provide mining proofs in the mining round using the cooperating random oracle processes configured as the distributed random oracle as disclosed by Micali. One of ordinary skill in the art would have been motivated for the purpose of relying on an efficiently computable cryptographic hash and verifying an honest user (Micali [0093] [0283]).

Re. claim 2, the combination of Toll-Duan-Micali teach the method as described in claim 1 wherein the mining proofs are provided upon a given occurrence (Toll discloses each transaction (or a block of transactions) is incorporated, confirmed, verified, included, or otherwise validated into the blockchain 114 via a proof-of-work mining process [0072]).  

Re. claim 3, the combination of Toll-Duan-Micali teach the method as described in claim 2 wherein the given occurrence is a block generation event (Toll discloses each transaction (or a block of transactions) is incorporated, confirmed, verified, included, or otherwise validated into the blockchain 114 via a proof-of-work mining process [0072]. Generate data that is submitted to the blockchain [0028]).  
Re. claim 4, the combination of Toll-Duan-Micali teach the method as described in claim 2 wherein upon the given occurrence the random oracle processes exchange information with one another in a round of miner selection (Toll discloses exchange systems and/or broker systems may directly submit trades to the blockchain [0083]. Stores trade and/or position information regarding the trades onto the blockchain. At one or more points in the clearing process, trade information and/or position information of members may be stored onto the blockchain to provide a single distributed record (e.g., a single record that is aggregated from multiple entries to the blockchain) for the cleared trades (and/or positions associated with said trades) [0023]).  

Re. claim 5, the combination of Toll-Duan-Micali teach the method as described in claim 4 wherein the information comprises one of: a state, and information identifying the round (Toll discloses the computer system is configured to receive a match message from another computer system, such as an exchange. The match message includes details of a match between a first data transaction request associated with a first client identifier and a second data transaction request that is associated with a second client identifier [0006]).  

Re. claim 6, the combination of Toll-Duan-Micali teach the method as described in claim 5, Although the combination of Toll-Duan teach a trusted oracle and a set of random oracle, the combination of Toll-Duan do not explicitly teach but Micali teaches a given one of the set of random oracle processes determining, based on the information exchanged, whether a given subset of the random oracle processes configured as the distributed random oracle are trusted (Micali teaches Verifier Selection Each step s>1 of round r is executed by a small set of verifiers, SV.sup.r,s. Again, each verifier i .di-elect cons. SV.sup.r,s is randomly selected among the users already in the system k rounds before r, and again via the special quantity Q.sup.r-1. (shows trustworthy)[0264]. Micali further discloses that each player (miner) I has a random oracle used in the mining the candidate block, the random oracles are distributed on the players and cooperate to mine the next block in the blockchain, form a distributed random oracle [0278—282]. The set of potential leaders of round r is a random subset of the users of round r-k, and an honest potential leader i always properly constructs and propagates his message m.sub.i.sup.r, which contains i's credential [0282]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Toll-Duan to include a given one of the set of random oracle processes determining, based on the information exchanged, whether a given subset of the random oracle processes configured as the distributed random oracle are trusted as disclosed by Micali. One of ordinary skill in the art would have been motivated for the purpose of relying on an efficiently computable cryptographic hash and verifying an honest user (Micali [0093] [0283]).

Re. claim 7, the combination of Toll-Duan-Micali teach the method as described in claim 6 wherein the given subset of the random oracle processes are trusted when a given criterion is met (Toll discloses In order to validate a new block into the blockchain (or one transaction), the proof of work process (e.g., the hash operation process) that is performed may include finding an input hash value (i.e., the block) that results in an output hash value that meets a given condition [0073]).  

Re. claim 8, the combination of Toll-Duan-Micali teach the method as described in claim 6 further including emitting a mining proof from a particular random oracle process of the given subset of the random oracle processes (Toll discloses Each transaction (or a block of transactions) is incorporated, confirmed, verified, included, or otherwise validated into the blockchain 114 via a proof-of-work mining process [0072]).  
Re. claim 9, the combination of Toll-Duan-Micali teach the method as described in claim 8 wherein the mining proof emitted is associated with a random number that has been signed using the private key of the trusted computing element associated with the particular random oracle process (Toll discloses each time a new blockchain transaction (or each trade that results in multiple blockchain transactions) is generated, the blockchain identifier associated with that trade may, from the point of view of a passive observer, be unique (e.g., because the ID is hashed from the private key and other, perhaps, random data to create a unique blockchain identifier) [0047]).  

Re. claim 16, Toll discloses an apparatus, comprising: a random oracle process that is one of a set of random oracle processes that together comprise a distributed random oracle (Toll discloses Computer nodes of the distributed system then maintain the blockchain and validate each new block (along with the transactions contained in the corresponding block) [0016]. Each node may attempt to "mine" a solution to the hash of a block or a transaction. Hashes (also referred to herein as " hash functions," "cryptographic hash functions," and the like) include functions that map an initial input data set to an output data set. The input value for the hash function is supplemented with some additional random data. For example, an input value of "blockchain" for a hash function may include addition random data such as three random characters [0072]. The proof of work process (e.g., the hash operation process) that is performed may include finding an input hash value (i.e., the block) that results in an output hash value that meets a given condition. As the data related to the blockchain transactions in the block are fixed, miners (e.g., computer nodes that all or part of the blockchain) modify the nonce value that is included as part of the block being validated until the output value of the hash function meets the given condition [0073] (Each node contains the hash functions (more than one) or “random oracles” , where the nodes are in distributed system)); and a trusted computing element uniquely associated with the random oracle process and that stores a private key uniquely associated with the trusted computing element (Toll discloses to address such concerns, the techniques used herein may use a trusted oracle technique where the blockchain (or more particularly the smart contracts on the blockchain) only trust events (e.g., blockchain transactions) from a “trusted” source (e.g., the CHC system 100 or another computer system or source). The smart contract may thus have additional programmatic logic to only accept events if such events have been signed by the private key of the CHC system [0037] (trusted oracle only trusts events from a trusted source (CHC) or “trusted computing element”, where the CHC has the private key) Computer nodes of the distributed system then maintain the blockchain and validate each new block (along with the transactions contained in the corresponding block) [0016]. Each node may attempt to "mine" a solution to the hash of a block or a transaction. Hashes (also referred to herein as " hash functions," "cryptographic hash functions," and the like) include functions that map an initial input data set to an output data set. The input value for the hash function is supplemented with some additional random data. For example, an input value of "blockchain" for a hash function may include addition random data such as three random characters [0072]. The proof of work process (e.g., the hash operation process) that is performed may include finding an input hash value (i.e., the block) that results in an output hash value that meets a given condition. As the data related to the blockchain transactions in the block are fixed, miners (e.g., computer nodes that all or part of the blockchain) modify the nonce value that is included as part of the block being validated until the output value of the hash function meets the given condition [0073] (Each node contains the hash functions (more than one) or “random oracles” , where the nodes are in distributed system)).
Although Toll discloses transaction included a form of a message in a blockchain. Yet, Toll does not explicitly teach but Duan teaches a transaction handling computing element is one of a set of transaction handling computing elements that receive and process messages into a blockchain, wherein a message is associated with a transaction included in the blockchain (Duan teaches one or more of identifying a plurality of partitions associated with a blockchain, identifying a new transaction to be committed to the blockchain, determining a partition code assigned to the new transaction, and committing the new transaction to one of the plurality of partitions associated with the partition code [0004]. a system messaging diagram for processing partition creation and transaction assignment. A new transaction with a partition code 322 may be received subsequent to the partitioning and the transaction is then assigned to the correct partition 324 via the partition service 320 [0025-0026] Figs 1, 3 and 4a).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Toll to include a transaction handling computing element is one of a set of transaction handling computing elements that receive and process messages into a blockchain, wherein a message is associated with a transaction included in the blockchain as disclosed by Duan. One of ordinary skill in the art would have been motivated for the purpose of provide virtual separation of blockchain information into separate partitions of the blockchain ledger, enhance the scalability of a blockchain and increase the capacity of transaction processing (Duan [0016-0017]).
Although the combination of Toll-Duan teach a trusted oracle, the combination of Toll-Duan do not explicitly teach but Micali teaches the set of random oracle processes configured to cooperate with one another during a mining round (Micali teaches model H as a random oracle, essentially a function mapping each possible string s to a randomly and independently selected (and then fixed) binary string, H(s), of the chosen length (interpreted as random oracle that generates random number) [0093]. First, a leader for round r, .sup.r, is selected. Then, propagates his own candidate block. Finally, the users reach agreement on the block they actually receive from. Because, whenever is honest, Perfect Correctness and Completeness 1 both hold, Algorand' ensures that is honest with probability close to h [0255]. Using random oracle to select leader [0257]. The leader is defined to be the potential leader whose hashed credential is smaller that the hashed credential of all other potential leader [0262].  (a) in the last step of the BA protocol, there will be at least given number of honest players to digitally sign the new block B.sup.r, (b) only one block per round may have the necessary number of signatures, and (c) the used BA protocol has (at each step) the required 2/3 honest majority (each other mine generates a trusted random numbers) [0273]. Micali further discloses that each player (miner) I has a random oracle used in the mining the candidate block, the random oracles are distributed on the players and cooperate to mine the next block in the blockchain, form a distributed random oracle [0278—282]. to store, in C,, an encryption of ID;, E(ID;, preferably using a private- or public-key encryption scheme E, that is uniquely decodable (Interpredted as element securing a private key)[0939]); wherein during mining of the transaction into the blockchain the random oracle process receives a token from one or more other random oracle processes that together comprise the distributed random oracle, provides the token to the trusted computing element, receives a signed random number emitted by the trusted computing element after the trusted computing element validates the token, and outputs the signed random number to facilitate mining of the transaction into the blockchain (Micali teaches model H as a random oracle, essentially a function mapping each possible string s to a randomly and independently selected (and then fixed) binary string, H(s), of the chosen length (interpreted as random oracle that generates random number) [0093]. First, a leader for round r, .sup.r, is selected. Then, propagates his own candidate block. Finally, the users reach agreement on the block they actually receive from. Because, whenever is honest, Perfect Correctness and Completeness 1 both hold, Algorand' ensures that is honest with probability close to h [0255]. Using random oracle to select leader [0257]. The leader is defined to be the potential leader whose hashed credential is smaller that the hashed credential of all other potential leader [0262].  (a) in the last step of the BA protocol, there will be at least given number of honest players to digitally sign the new block B.sup.r, (b) only one block per round may have the necessary number of signatures, and (c) the used BA protocol has (at each step) the required 2/3 honest majority (each other mine generates a trusted random numbers) [0273]. Micali further discloses that each player (miner) I has a random oracle used in the mining the candidate block, the random oracles are distributed on the players and cooperate to mine the next block in the blockchain, form a distributed random oracle [0278—282]. Protocol BBA* is a 3-step loop, where the players repeatedly exchange Boolean values, and different players may exit this loop at different times [0192]. The set of public keys by the end of round r-1 and at the beginning of round r. [0302] S.sup.r: the system status by the end of round r-1 and at the beginning of round r..sup.8 .sup.8In a system that is not synchronous, the notion of "the end of round r-1" and "the beginning of round r" need to be carefully defined [0303]. the block B.sub.j that he has actually received from .sub.j (the user j believes to be the leader), but the the leader, but the hash of that block, that is, v'.sub.j=H(B.sub.i). Thus, upon termination of the BA protocol, the verifiers of the last step do not compute the desired round-r block B.sup.r, but compute (authenticate and propagate) H(B.sup.r). Accordingly, since H(B.sup.r) is digitally signed by sufficiently many verifiers of the last step of the BA protocol, the users in the system will realize that H(B.sup.r) is the hash of the new block [0284]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Toll-Duan to include the set of random oracle processes configured to cooperate with one another during a mining round; wherein during mining of the transaction into the blockchain the random oracle process receives a token from one or more other random oracle processes that together comprise the distributed random oracle, provides the token to the trusted computing element, receives a signed random number emitted by the trusted computing element after the trusted computing element validates the token, and outputs the signed random number to facilitate mining of the transaction into the blockchain as disclosed by Micali. One of ordinary skill in the art would have been motivated for the purpose of relying on an efficiently computable cryptographic hash and verifying an honest user (Micali [0093] [0283]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Toll et al. (US 20170230189 hereinafter as Toll),  Duan et al. (US 20190149600), Micali et al. (US 20190147438 hereinafter Micali), and in further view of Kamerman et al. (US 20030190046 hereiafter Kamerman).

Re. claim 11, Toll discloses a system, comprising: a distributed random oracle comprising a set of random oracle processes (Toll discloses Computer nodes of the distributed system then maintain the blockchain and validate each new block (along with the transactions contained in the corresponding block) [0016]. Each node may attempt to "mine" a solution to the hash of a block or a transaction. Hashes (also referred to herein as " hash functions," "cryptographic hash functions," and the like) include functions that map an initial input data set to an output data set. The input value for the hash function is supplemented with some additional random data. For example, an input value of "blockchain" for a hash function may include addition random data such as three random characters [0072]. The proof of work process (e.g., the hash operation process) that is performed may include finding an input hash value (i.e., the block) that results in an output hash value that meets a given condition. As the data related to the blockchain transactions in the block are fixed, miners (e.g., computer nodes that all or part of the blockchain) modify the nonce value that is included as part of the block being validated until the output value of the hash function meets the given condition [0073] (Each node contains the hash functions (more than one) or “random oracles” , where the nodes are in distributed system)) each running with an associated enclave (Toll discloses the techniques used herein may use a trusted oracle technique where the blockchain (or more particularly the smart contracts on the blockchain) only trust events (e.g., blockchain transactions) from a "trusted" source (e.g., the CHC system 100 or another computer system or source) [0039]).
Although Toll discloses transaction included a form of a message in a blockchain. Yet, Toll does not explicitly teach but Duan teaches a set of transaction handling computing elements that receive and process messages into a blockchain, wherein a message is associated with a transaction to be included in the blockchain, where each transaction handling computing element comprises a hardware processing element and computer memory hosting computer program software executing in the hardware processing element (Duan teaches one or more of identifying a plurality of partitions associated with a blockchain, identifying a new transaction to be committed to the blockchain, determining a partition code assigned to the new transaction, and committing the new transaction to one of the plurality of partitions associated with the partition code [0004]. a system messaging diagram for processing partition creation and transaction assignment. A new transaction with a partition code 322 may be received subsequent to the partitioning and the transaction is then assigned to the correct partition 324 via the partition service 320 [0025-0026]. The node contains processor and memory. A computer program executed by a processor[0029-0036] Figs 1, 3, 4a and 5).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Toll to include a set of transaction handling computing elements that receive and process messages into a blockchain, wherein a message is associated with a transaction to be included in the blockchain, where each transaction handling computing element comprises a hardware processing element and computer memory hosting computer program software executing in the hardware processing element as disclosed by Duan. One of ordinary skill in the art would have been motivated for the purpose of provide virtual separation of blockchain information into separate partitions of the blockchain ledger, enhance the scalability of a blockchain and increase the capacity of transaction processing (Duan [0016-0017]).
Although the combination of Toll-Duan teach a distributed random oracle , the combination of Toll-Duan do not explicitly teach but Micali teaches a distributed random oracle comprising a set of random oracle processes each running with an associated enclave, wherein the set of random oracle processes cooperate with one another during a mining round and via a token exchange mechanism to produce authentic trusted random numbers facilitate mining of the transaction (Micali teaches model H as a random oracle, essentially a function mapping each possible string s to a randomly and independently selected (and then fixed) binary string, H(s), of the chosen length (interpreted as random oracle that generates random number) [0093]. First, a leader for round r, .sup.r, is selected. Then, propagates his own candidate block. Finally, the users reach agreement on the block they actually receive from. Because, whenever is honest, Perfect Correctness and Completeness 1 both hold, Algorand' ensures that is honest with probability close to h [0255]. Using random oracle to select leader [0257]. The leader is defined to be the potential leader whose hashed credential is smaller that the hashed credential of all other potential leader [0262].  (a) in the last step of the BA protocol, there will be at least given number of honest players to digitally sign the new block B.sup.r, (b) only one block per round may have the necessary number of signatures, and (c) the used BA protocol has (at each step) the required 2/3 honest majority (each other mine generates a trusted random numbers) [0273]. Micali further discloses that each player (miner) I has a random oracle used in the mining the candidate block, the random oracles are distributed on the players and cooperate to mine the next block in the blockchain, form a distributed random oracle [0278—282]. Protocol BBA* is a 3-step loop, where the players repeatedly exchange Boolean values, and different players may exit this loop at different times [0192]. The set of public keys by the end of round r-1 and at the beginning of round r. [0302] S.sup.r: the system status by the end of round r-1 and at the beginning of round r..sup.8 .sup.8In a system that is not synchronous, the notion of "the end of round r-1" and "the beginning of round r" need to be carefully defined [0303).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Toll-Duan to include a distributed random oracle comprising a set of random oracle processes each running with an associated enclave, wherein the set of random oracle processes cooperate with one another during a mining round and via a token exchange mechanism to produce authentic trusted random numbers facilitate mining of the transaction as disclosed by Micali. One of ordinary skill in the art would have been motivated for the purpose of relying on an efficiently computable cryptographic hash and verifying an honest user (Micali [0093] [0283]).
Although the combination of Toll-Duan-Micali teach random oracle, the combination of Toll-Duan-Micali do not explicitly teach but Kamerman teaches wherein each random oracle process generates one and only one random number during the mining round (Kamerman teaches the hash value is a fixed length data element that uniquely represents the source message, or data. two hash values produced from two messages that differ by only one character would appear to be a completely random reordering of characters. A then signs the message by encrypting the hash value using A's private key [0007]. The data to be signed. RN: A random or pseudorandom number [0082]. A random number RN is generated. The intermediate value (D,RN) is formed by concatenating D and RN, where D is the data to be signed. A hash value H(D,RN) is computed on (D,RN) using a cryptographic hash function H, e.g., using the Secure Hash Algorithm-1 (SHA-1) [0090]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Toll-Duan-Micali to include wherein each random oracle process generates one and only one random number during the mining round as disclosed by Kamerman. One of ordinary skill in the art would have been motivated for the purpose of verifying the message is valid (Kamerman [0007]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Toll et al. (US 20170230189 hereinafter as Toll), Duan et al. (US 20190149600), Micali et al. (US 20190147438 hereinafter Micali), and in further view of Spector et al. (US 20160063660 hereinafter as Spector).

Re. claim 10, the combination of Toll-Duan-Micali teach the method as described in claim 9, although the combination of Toll-Duan-Micali teach mining, the combination of Toll-Duan-Micali do not explicitly teach but Spector teaches wherein the particular random oracle process is restricted from emitting another mining proof during the round (Spector teaches such a mining-restriction mark may be inserted when the content is commonly transmitted to other devices (e.g., as part of a communication type mobile application), but the user or mobile application developer does not want the content mined on devices the content is shared with. Thus, for example, a content agent running on the originating device may recognize the mining-restriction mark as a hash of its device identifier and determine that mining is permitted [0062]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Toll-Duan-Micali to include wherein the particular random oracle process is restricted from emitting another mining proof during the round as disclosed by Kamerman. One of ordinary skill in the art would have been motivated for the purpose of preventing mining. Varying levels of protection for content (Spector [0003] [0062]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Toll et al. (US 20170230189 hereinafter as Toll), Duan et al. (US 20190149600), Micali et al. (US 20190147438 hereinafter Micali), Kamerman et al. (US 20030190046 hereiafter Kamerman), and in further view of Belenko (US 20180167203).
Re. claim 12, the combination of Toll-Duan-Micali-Kamerman teach the system as described in claim 11, although the combination of Toll-Duan-Micali-Kamerman discloses enclave in a trusted environment, the combination of Toll-Duan-Micali-Kamerman do not explicitly teach but Belenko teaches wherein an enclave is a trusted computing element protected by a private key that is uniquely associated with the enclave (Belenko teaches secure enclave then executes the trusted code. The secure enclave may have a public /private key pair and include in the quote a hash of the trusted code that is encrypted with its private key [0014]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Toll-Duan-Micali-Kamerman to include wherein an enclave is a trusted computing element protected by a private key that is uniquely associated with the enclave as disclosed by Belenko. One of ordinary skill in the art would have been motivated for the purpose of protection of both the trusted code and its data (Belenko[0014]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Toll et al. (US 20170230189 hereinafter as Toll), Duan et al. (US 20190149600), Micali et al. (US 20190147438 hereinafter Micali), and in further view of Zhang et al. (US 20170352027 hereinafter as Zhang).

Re. claim 14, the combination of Toll-Duan-Micali teach the system as described in claim 11, although the combination of Toll-Duan-Micali discloses round, the combination of Toll-Duan-Micali do not explicitly teach but Zhang teaches wherein the round is initiated at one of: a periodic interval, system initialization, a system or component error and associated failure recovery, and a start/stop block generation event (Zhang teaches the validity of source data in the specified interval of time [0063]. the enclave 210 is initialized with the current wall-clock time provided by a trusted source (e.g., the relay 212 under a trust-on-first-use model). a client can determine the absolute clock time of the enclave 210 to within the round-trip time of its attestation request plus the attestation verification time [0124]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Toll-Duan-Micali to include wherein the round is initiated at one of: a periodic interval, system initialization, a system or component error and associated failure recovery, and a start/stop block generation event as disclosed by Zhang. One of ordinary skill in the art would have been motivated for the purpose of determining the absolute clock time and attestation verification time (Zhang [0124]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carver et al. (US 10630769) discloses a high-performance distributed ledger and transaction computing network fabric over which large numbers of transactions (involving the transformation, conversion or transfer of information or value) are processed concurrently in a scalable, reliable, secure and efficient manner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496